

EXHIBIT 10.1





EMPLOYMENT AGREEMENT


THIS AGREEMENT is made and entered into the 31st day of December 2008, by and
between DST Systems, Inc., a Delaware corporation (“DST”) and Randall D. Young,
an individual (“Executive”).


WHEREAS, Executive is now employed by DST, and DST and Executive desire for DST
to continue to employ Executive on the terms and conditions set forth in this
Agreement and to provide an incentive to Executive to remain in the employ of
DST hereafter, particularly in the event of any Change in Control of DST (as
herein defined), thereby establishing and preserving continuity of management of
DST.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed by and between DST and Executive as follows:


1.Employment. DST hereby continues the employment of Executive as its Vice
President, General Counsel and Secretary to serve at the pleasure of the Board
of Directors of DST (the “DST Board”) and to have such duties, powers and
responsibilities as may be prescribed or delegated from time to time by the
President or other officer to whom Executive reports, subject to the powers
vested in the DST Board and in the stockholders of DST. Executive shall
faithfully perform his duties under this Agreement to the best of his ability
and shall devote substantially all of his working time and efforts to the
business and affairs of DST and its affiliates.


2.    Compensation.


(a)    Base Compensation. DST shall pay Executive as compensation for his
services hereunder an annual base salary at the rate in effect at the time of
execution of this Agreement, subject to adjustment from time to time as agreed
by the parties.


(b)    Incentive Compensation. DST shall include Executive as a participant in
any annual incentive program adopted by the Compensation Committee of the DST
Board under the DST Systems, Inc. 2005 Equity Incentive Plan and any successor
thereto (“DST Annual Incentive Program”). DST reserves the right to change,
revoke or terminate such plan or program at any time.


3.    Benefits. During the period of his employment hereunder, DST shall provide
Executive with coverage under such benefit plans and programs as are made
generally available to executives serving in DST management positions at a level
comparable to Executive’s, provided (A) DST shall have no obligation with
respect to any plan or program if Executive is not eligible for coverage
thereunder, and (B) Executive acknowledges that stock options and other stock
and equity participation awards are granted in the discretion of the DST Board
or Compensation Committee and that Executive has no right to receive stock
options or other equity participation awards or any particular number or level
of stock options or other awards. Executive acknowledges that all rights and
benefits under benefit plans and programs shall be governed by the official text
of each such plan or program and not by any summary or description thereof or
any provision of






--------------------------------------------------------------------------------



this Agreement and that DST is under no obligation to continue in effect or to
fund any such plan or program, except as provided in Paragraph 7 hereof. DST
also shall continue to reimburse Executive for ordinary and necessary travel and
other business expenses in accordance with policies and procedures established
by DST.


4.    Termination.


(a)    Termination by Executive. Executive may terminate this Agreement and his
employment hereunder by at least thirty (30) days advance written notice to DST,
except that in the event of any material breach of this Agreement by DST,
Executive may terminate this Agreement and his employment hereunder immediately
upon notice to DST; provided, however, that DST’s obligation to pay severance
benefits shall be subject to Paragraph 7(e).


(b)    Death or Disability. This Agreement and Executive’s employment hereunder
shall terminate automatically on the death or disability of Executive. For
purposes of this Agreement, Executive shall be deemed to be disabled if he is
unable to engage in a significant portion of his normal duties for DST by reason
of any physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less
than six (6) months.


(c)    Termination by DST For Cause. DST may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement, termination “for cause” shall mean termination based
upon any one or more of the following:


(i)    Any material breach of this Agreement by Executive;


(ii)    Executive’s dishonesty involving DST, or any affiliate of DST;


(iii)    Gross negligence or willful misconduct in the performance of
Executive’s duties as determined in good faith by the DST Board;


(iv)    Willful failure by Executive to follow reasonable instructions of the
President or other officer to whom Executive reports concerning the operations
or business of DST or any affiliate of DST;


(v)    Executive’s fraud or criminal activity; or


(vi)    Embezzlement or misappropriation by Executive.


(d)    Termination by DST Other Than For Cause.


(i)    DST may terminate this Agreement and Executive’s employment other than
for cause immediately upon notice to Executive, and in such event, DST shall
provide severance benefits to Executive in accordance with Paragraph 4(d)(ii)
below.

- 2 -



--------------------------------------------------------------------------------





(ii)    In the event of termination of Executive’s employment under
Paragraph 4(d)(i), DST shall, (A) within sixty (60) days after such termination,
pay to Executive as severance pay a lump sum amount equal to twelve (12)
months of the annual base salary referenced in Paragraph 2(a) above at the rate
in effect immediately prior to termination, and, (B) for a period of twelve (12)
months following such termination (the “Period”), reimburse Executive for the
cost (including federal, state and local income taxes payable with respect to
this reimbursement) of obtaining coverage comparable to the health and life
insurance provided pursuant to this Agreement, unless Executive is provided
comparable coverage in connection with other employment. The foregoing
obligations of DST shall continue until the end of the said twelve (12) month
period notwithstanding the death or disability of Executive during said period
(except, in the event of death, the obligation to reimburse Executive for the
cost of life insurance shall not continue). Executive shall receive, on the
payment due date as provided in the DST Annual Incentive Program, any Annual
Incentive earned for the performance year in which Executive’s employment
terminated; provided, however, that such award shall be prorated to reflect only
the portion of such performance year that precedes Executive’s termination. To
the extent required by Code Section 409A and guidance issued thereunder, such
award shall be deferred in accordance with any applicable deferral requirements
and elections in place with respect to such award and, to the extent deferred,
such award shall be paid pursuant to the terms of deferral procedures in effect
with respect to the DST Annual Incentive Program from time to time.
Notwithstanding the receipt during the Period of separation pay as provided
herein and the benefits that are generally available to executive employees of
DST during the Period, (a) Executive shall not be entitled to accrue or receive
such benefits during the Period except as set forth herein and (b) any
contributions and benefits under applicable plans with respect to the year of
termination shall be based solely upon compensation paid to Executive for
periods prior to termination. In the year of termination, Executive shall be
entitled to participate in the DST 401(k) Profit Sharing Plan and the DST
Employee Stock Ownership Plan only if the Executive meets all requirements of
such plans for participation in such year.


5.    Non-Disclosure. During the term of this Agreement and at all times after
any termination of this Agreement, Executive shall not, either directly or
indirectly, use or disclose any DST trade secret, except to the extent necessary
for Executive to perform his duties for DST while an employee. For purposes of
this Agreement, the term “DST trade secret” shall mean any information regarding
the business or activities of DST or any subsidiary or affiliate, including any
formula, pattern, compilation, program, device, method, technique, process,
customer list, technical information or other confidential or proprietary
information, that (a) derives independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (b) is the subject of efforts of DST or its subsidiary or affiliate
that are reasonable under the circumstance to maintain its secrecy. In the event
of any breach of this Paragraph 5 by Executive, DST shall be entitled to
terminate any and all remaining severance benefits under Paragraph 4(d)(ii)
above and shall be entitled to pursue such other legal and equitable remedies as
may be available.



- 3 -



--------------------------------------------------------------------------------



6.    Duties Upon Termination; Survival.


(a)    Duties. Upon termination of this Agreement by DST or Executive for any
reason, Executive shall immediately return to DST all DST trade secrets which
exist in tangible form and shall sign such written resignations from all
positions as an officer, director or member of any committee or board of DST and
all direct and indirect subsidiaries and affiliates of DST as may be requested
by DST and shall sign such other documents and papers relating to Executive’s
employment, benefits and benefit plans as DST may reasonably request.


(b)    Survival. The provisions of Paragraphs 5 and 6(a) of this Agreement shall
survive any termination of this Agreement by DST or Executive, and the
provisions of Paragraph 4(d)(ii) shall survive any termination of this Agreement
by DST under Paragraph 4(d)(i).


7.    Continuation of Employment Upon Change in Control.


(a)    Continuation of Employment. Subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control of DST (as defined in
Paragraph 7(c)) at any time during the term of this Agreement, Executive will
remain in the employ of DST for a period of an additional three (3) years from
the date of such Change in Control of DST (the “Control Change Date”). In the
event of a Change of Control of DST, subject to the terms and conditions of this
Paragraph 7, DST shall, for the three (3)-year period (the “Three-Year Period”)
immediately following the Control Change Date, continue to employ Executive at
not less than the executive capacity Executive holds immediately prior to the
Change in Control of DST. During the Three-Year Period, DST shall continue to
pay Executive salary on the same basis, at the same intervals, and at a rate not
less than that, paid to Executive at the Control Change Date.


(b)    Benefits. During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
plans (together, the “Specified Benefits”) in existence, and in accordance with
the terms thereof, at the Control Change Date:


(i)    any incentive compensation plan;


(ii)    any benefit plan, and trust fund associated therewith, related to
(A) life, health, dental, disability, or accidental death and dismemberment
insurance, (B) profit sharing, thrift or deferred savings (including deferred
compensation, such as under Sec. 401(k) plans), (C) retirement or pension
benefits, (D) ERISA excess benefits, and (E) tax favored employee stock
ownership or stock purchase (such as under ESOP, ESPP, TRASOP, TCESO or PAYSOP
programs); and


(iii)    any other benefit plans hereafter made generally available to
executives of Executive’s level or to the employees of DST generally;


or, in the alternative, DST shall provide other plans under which at least
equivalent compensation and benefits are available and in which Executive
continues to participate on a basis at least

- 4 -



--------------------------------------------------------------------------------



equivalent to his participation in the DST plans in effect immediately prior to
the Control Change Date. In addition, the change in control provisions of the
agreements and plans governing options, restricted shares, and other equity or
incentive awards granted to Executive under the 2005 Plan or any other award
plan of DST or its affiliates shall govern whether any such outstanding awards
become exercisable or payable or vest in connection with a change in control, as
defined in the applicable agreement or plan.


(c)    Change in Control of DST. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:


(1)    the Incumbent Directors cease for any reason to constitute at least
seventy-five percent (75%) of the directors of DST then serving;


(2)    any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) other than DST or any majority-owned subsidiary of DST, or an
employee benefit plan of DST or of any majority-owned subsidiary of DST shall
have become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly, of securities of DST representing twenty percent
(20%) or more (calculated in accordance with Rule 13d-3) of the combined voting
power of DST’s then outstanding Voting Securities; provided, however, that a
person’s becoming such a beneficial owner shall not constitute a Change in
Control if such person is party to an agreement that limits the ability of such
person and its affiliates (as defined in Rule 12b-2 under the Exchange Act) to
obtain and exercise control over the management and policies of DST;


(3)    a Reorganization Transaction is consummated, other than a Reorganization
Transaction which results in the Voting Securities of DST outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least sixty percent (60%) of the total voting power represented by
the Voting Securities of such surviving entity outstanding immediately after the
Reorganization Transaction, if the voting rights of each Voting Security
relative to the other Voting Securities were not altered in the Reorganization
Transaction; or


(4)    the stockholders of DST approve a plan of complete liquidation of DST,
other than in connection with a Reorganization Transaction.


Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control.


For purposes of this 7(c) and the definition of Change in Control, the following
terms have the meaning set forth below:


(1)    “Incumbent Directors” means (i) an individual who was a member of the DST
Board on May 10, 2005 (effective date of the 2005 Plan); or (ii) an individual
whose election, or nomination for election by DST’s stockholders, was approved
by a vote of at

- 5 -



--------------------------------------------------------------------------------



least seventy-five percent (75%) of the members of the DST Board then still in
office who were members of the DST Board on such effective date; or (iii)
individuals whose election, or nomination for election by DST’s stockholders,
was approved by a vote of at least seventy-five percent (75%) of the members of
the DST Board then still in office who were elected in the manner described in
(i) or (ii) above; provided that no director whose election was in connection
with a proposed transaction which, if consummated, would be a Change in Control
shall be an Incumbent Director.


(2)    “Related Party” means (i) a majority-owned subsidiary of DST; or (ii) an
employee or group of employees of DST or of any majority-owned subsidiary of
DST; or (iii) an employee benefit plan of DST or of any majority-owned
subsidiary of DST; or (iv) a corporation owned directly or indirectly by the
stockholders of DST in substantially the same proportion as their ownership of
the voting power of Voting Securities of DST.


(3)    “Reorganization Transaction” means a merger, reorganization,
consolidation, or similar transaction or a sale of all or substantially all of
DST’s assets other than any such sale which would result in a Related Party
owning or acquiring more than fifty percent (50%) of the assets owned by DST
immediately prior to the sale.


(4)    “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors, but not
including any other class of securities of such corporation that may have voting
power by reason of the occurrence of a contingency.


(d)    Termination After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date, DST
may, through its Board, terminate the employment of Executive (the
“Termination”), but within five (5) days after the Termination it shall pay to
Executive his full base salary through the Termination, to the extent not
theretofore paid, plus a lump sum amount (the “Special Severance Payment”) equal
to the product of his annual base salary specified in Paragraph 2(a) hereof
multiplied by the number of years and any portion thereof remaining in the
Three-Year Period (or if the balance of the Three-year Period after Termination
is less than one year, for one year, [hereinafter called the “Extended
Period”]). Specified Benefits to which Executive was entitled immediately prior
to Termination shall continue until the end of the Three-Year Period (or the
Extended Period, if applicable); provided that: (a) if any plan pursuant to
which Specified Benefits are provided immediately prior to Termination would not
permit continued participation by Executive after Termination, then DST shall
pay to Executive within five (5) days after Termination a lump sum payment equal
to the amount of Specified Benefits Executive would have received if Executive
had been fully vested and a continuing participant in such plan to the end of
the Three-Year Period or the Extended Period, if applicable; (b) if Executive
obtains new employment following Termination, then following any waiting period
applicable to participation in any plan of the new employer, Executive shall
continue to be entitled to receive benefits pursuant to this sentence only to
the extent such benefits would exceed those available to Executive under
comparable plans of the Executive’s new employer (but Executive shall not be
required to repay any amounts then already received by him); and (c) Executive
shall receive in a lump sum the aggregate amount of the Annual Incentives that
would

- 6 -



--------------------------------------------------------------------------------



have been payable if DST had met Target goals for each year of the Three-Year
Period or, if applicable, the Extended Period (prorated for the final
performance year if the Three-Year Period or the Extended Period, as the case
may be, ends partially through such performance year); provided that the Annual
Incentive for the performance period in which Executive’s employment terminated
shall be paid on the payment due date as provided in the DST Annual Incentive
Program. To the extent required by Code Section 409A and guidance issued
thereunder, such award shall be deferred in accordance with any applicable
deferral requirements and elections in place with respect to such award and, to
the extent deferred, such award shall be paid pursuant to the terms of deferral
procedures in effect with respect to the DST Annual Incentive Program from time
to time.


(e)    Resignation After Control Change Date. In the event of a Change in
Control of DST, thereafter, upon good reason (as defined below) Executive may,
at any time during the Three-Year Period or the Extended Period, in his sole
discretion, resign his employment with DST only if: (i) Executive provides
written notice to the Secretary of DST within ninety (90) days after the initial
occurrence of a good reason event describing in detail the event and stating
that Executive’s employment will terminate upon a specified date in such notice
(the “Good Reason Termination Date”), which date is not earlier than thirty (30)
days after the date such notice is provided to DST (the “Notice Delivery Date”)
and not later than ninety (90) days after the Notice Delivery Date, and (ii) DST
does not remedy the event prior to the Good Reason Termination Date. Within five
(5) days after the Good Reason Termination Date, DST shall pay to Executive his
full base salary through the Good Reason Termination Date, to the extent not
theretofore paid, plus a lump sum amount equal to the Special Severance Payment
(computed as provided in the first sentence of Paragraph 7(d), except that for
purposes of such computation all references to “Termination” shall be deemed to
be references to “Good Reason Termination Date”). Upon the Good Reason
Termination Date of Executive, Specified Benefits to which Executive was
entitled immediately prior to the Good Reason Termination Date shall continue on
the same terms and conditions as provided in Paragraph 7(d) in the case of
Termination (including equivalent payments provided for therein). For purposes
of this Agreement, Executive shall have “good reason” if there occurs without
his consent: (a) a material reduction in the character of the duties assigned to
Executive or in Executive’s level of work responsibility or conditions; (b) a
material reduction in Executive’s base salary as in effect immediately prior to
the Control Change Date or as the same may have been increased thereafter; (c) 
the material relocation of the principal executive offices of DST or its
successor to a location outside the metropolitan area of Kansas City, Missouri
or requiring Executive to be based anywhere other than DST’s principal executive
office, except for required travel on DST’s business to an extent substantially
consistent with Executive’s obligations immediately prior to the Control Change
Date; or (d) any material breach by DST of this Agreement to the extent not
previously specified; provided, however, that Executive shall not have “good
reason” under this subparagraph (d) based on a breach of Paragraph 7(b) if
participation in any plan of the type referred to in Paragraph 7(b) in effect as
of the Control Change Date is immaterial or benefits to Executive from
participation in such plans are not reduced by more than ten percent (10%) in
the aggregate.


(f)    Termination for Cause After Control Change Date. Notwithstanding any
other provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by DST “for cause” without notice and without any
payment hereunder only if such termination is for an act of dishonesty by
Executive constituting a felony under the laws of the State

- 7 -



--------------------------------------------------------------------------------



of Missouri which resulted or was intended to result in gain or personal
enrichment of Executive at DST’s expense.


(g)    Gross-Up Provision. If any portion of any payments received by Executive
from DST on or after the Control Change Date (whether payable pursuant to the
terms of this Agreement or any other plan, agreement or arrangement with DST,
its successors or any person whose actions result in a Change of Control of
DST), shall be subject to the tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, or any successor statutory provision
(“Parachute Payments”), DST shall pay to Executive, within five (5) days after
Executive’s Termination or Good Reason Termination Date such additional amounts
as are necessary so that, after taking into account any tax imposed by such
Section 4999 or any successor statutory provision on any such Parachute Payments
(as well as any income tax or Section 4999 tax on payments made pursuant to this
sentence), Executive is in the same after-tax position that Executive would have
been in if such Section 4999 or any successor statutory provision did not apply
and no payments were made pursuant to this sentence.


(h)    Mitigation and Expenses.


(i)    Other Employment. After the Control Change Date, Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and except as expressly set forth herein
no such other employment, if obtained, or compensation or benefits payable in
connection therewith shall reduce any amounts or benefits to which Executive is
entitled hereunder.


(ii)    Expenses. If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Executive to protect, enforce or
secure rights or benefits claimed by Executive hereunder, DST shall pay
(promptly upon demand by Executive accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorneys’ fees) incurred by
Executive in connection with such dispute, without regard to whether Executive
prevails in such dispute except that Executive shall repay DST any amounts so
received if a court having jurisdiction shall make a final, nonappealable
determination that Executive acted frivolously or in bad faith by such dispute.
To assure Executive that adequate funds will be made available to discharge
DST’s obligations set forth in the preceding sentence, DST has established a
trust and upon the occurrence of a Change in Control of DST shall promptly
deliver to the trustee of such trust to hold in accordance with the terms and
conditions thereof that sum which the Board shall have determined is reasonably
sufficient for such purpose.


(i)    Successors in Interest. The rights and obligations of Executive and DST
under this Paragraph 7 shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of DST and
Executive, regardless of the manner in which such successors or assigns shall
succeed to the interest of DST or Executive hereunder, and this Paragraph 7
shall not be terminated by the voluntary or involuntary dissolution of DST or
any merger or consolidation or acquisition involving DST, or upon any transfer
of all or substantially all of DST’s assets, or terminated otherwise than in
accordance with its terms. In the event of any

- 8 -



--------------------------------------------------------------------------------



such merger or consolidation or transfer of assets, the provisions of this
Paragraph 7 shall be binding upon and shall inure to the benefit of the
surviving corporation or the corporation or other person to which such assets
shall be transferred.


(j)    Prevailing Provisions. On and after the Control Change Date, the
provisions of this Paragraph 7 shall control and take precedence over any other
provisions of this Agreement which are in conflict with or address the same or a
similar subject matter as the provisions of this Paragraph 7.


8.    Notice. Notices and all other communications to either party pursuant to
this Agreement shall be in writing and shall be deemed to have been given when
personally delivered, delivered by telecopy or deposited in the United States
mail by certified or registered mail, postage prepaid, addressed, in the case of
DST, to DST Systems, Inc., 333 West 11th Street, Kansas City, Missouri 64105,
Attention: President, or, in the case of the Executive, to him at 2501 West
102nd Street, Leawood, Kansas 66206, or to such other address as a party shall
designate by notice to the other party.


9.    Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in a writing signed by Executive and the Executive Vice President of DST. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time.


10.    Successors and Assigns; Assignment by Executive Prohibited. The rights
and obligations of DST under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of DST. Except as provided in
Paragraph 7(i), neither this Agreement nor any of the payments or benefits
hereunder may be pledged, assigned or transferred by Executive either in whole
or in part in any manner, without the prior written consent of DST.


11.    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.


12.    Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.


13.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof, except this Agreement does not
superseded any Officer Indemnification Agreement between DST and Executive.


14.    Code Section 409A.

- 9 -



--------------------------------------------------------------------------------





(a)     To extent that the Executive would otherwise be entitled to any payment
or benefit under this Agreement or any plan or arrangement of DST or its
affiliates, that constitutes “deferred compensation” subject to Section 409A of
the Code (“Section 409A”) and that if paid during the six months beginning on
the date of Executive’s termination of employment would be subject to additional
taxes and penalties under Section 409A (“409A Penalties”) because the Executive
is a “specified employee” (within the meaning of Section 409A and as determined
from time to time by the Compensation Committee of DST), the payment will be
paid to the Executive on the earliest of the six-month anniversary of the
termination of employment, a change in ownership or effective control of DST
(within the meaning of Section 409A) or the Executive’s death. In addition, any
payment or benefit due upon a termination of employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Executive only upon a “separation from service” as defined in
Treas. Reg. 1.409A-1(h). To the extent applicable, each severance payment made
under this Agreement shall be deemed to be separate payments, and amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treas. Reg. 1.409A-1 through 1.409A-6.


(b)
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.



IN WITNESS WHEREOF, the parties have executed this Amendment effective on the
day and year first above written.
 
 
DST SYSTEMS, INC.
 
 
By:
/s/ Thomas A. McDonnell
 
 
 
Thomas A. McDonnell
President and Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Randall D. Young
 
 
 
Randall D. Young






- 10 -

